Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 11/1/2022, has been entered. 
Claims 1-33 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Pub. No. 2017/0005155 A1), hereafter referred to as You, in view of Okabe et al. (US Pub. No. 2021/0210583 A1), hereafter referred to as Okabe.

As to claim 1, You discloses a display apparatus (fig 5, display apparatus 2) comprising:
a substrate (10) having adjacent first (fig 1, upper half of DA) and second areas (lower half of DA) for displaying an image (DA), the first area comprising a transmission area (fig 4, 200; [0042]) and a pixel area (area 100; [0042]);
a first inorganic insulating layer (fig 5, insulating layer comprising sub-layers 11 and 13; [0090]) on the transmission area (200) and the pixel area (100), a thickness of the first inorganic insulating layer in the transmission area (sublayer 13 is less in area 200) being less than a thickness of the first inorganic insulating layer in the pixel area (thickness of inorganic layer including sub-layers 11 and 13);
a second inorganic insulating layer (layer 15; [0090]) on the first inorganic insulating layer (layers 11/13) to correspond to the pixel area (100), and defining a transmission hole (TW) corresponding to transmission area (200);
a second organic insulating layer (19; [0090]) on an insulating layer (17), and defining a second hole corresponding to the transmission area (hole TW defined by 19); 
a pixel electrode (121) on the second organic insulating layer (19); and 
a third organic insulating layer (21) covering an edge of the pixel electrode (121), and exposing a central portion thereof (central portion of 121 not covered by 21). 
You does not disclose a first organic insulating layer on the second inorganic insulating layer. 
Nonetheless, Okabe discloses a first organic insulating layer (fig 3, layer 19a; [0035]) and a second organic insulating layer (fig 3, 21) formed on the first organic insulating layer (19a). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first organic insulating layer between the ILD and second organic planarization layer of You as taught by Okabe since this will allow for increased flexibility and improvement in the electrical power connection of the OLED display apparatus. 

As to claim 2, You in view of Okabe disclose the display apparatus of claim 1 (paragraphs above),
You further discloses wherein the transmission hole (TW) is defined by an inner stepped surface that faces the transmission area (200) and that is clad with at least one of the first organic insulating layer (19) and the second organic insulating layer. 

As to claim 3, You in view of Okabe disclose the display apparatus of claim 2 (paragraphs above),  
You further discloses wherein at least one of the first organic insulating layer (19) and the second organic insulating layer contacts the first inorganic insulating layer (11/13) in the transmission area (200). 

As to claim 4, You in view of Okabe disclose the display apparatus of claim 2 (paragraphs above),
You further discloses wherein the first organic insulating layer (19) directly contacts the stepped surface (stepped surface formed by opening TW). 

As to claim 5, You in view of Okabe disclose the display apparatus of claim 4 (paragraphs above).
You discloses wherein a width of the second opening (opening in 19) is less than a width of the transmission hole (opening in layer corresponding to region 200). 

As to claims 6-7, You in view of Okabe disclose the display apparatus of claim 1 (paragraphs above).
You does not explicitly disclose the first organic insulating layer and therefore does not explicitly disclose the width of an opening in such layer. 
Nonetheless, Okabe discloses the first organic insulating layer as discussed above with respect to claim 1.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the width of the second hole to be greater than (claim 6) or less than (claim 7) the width of the first hole since You describes that the opening TW in the transmission area 200 may include a width of the hole in organic layer 19 to be either greater than or less than the width of another organic layer 21 since this is an obvious design choice to one of ordinary skill in the art. 

As to claim 27, You discloses a display apparatus (fig 1, display apparatus 1) comprising:
a substrate (fig 4, substrate 10) having adjacent first (fig 1, upper half of DA) and second areas (lower half of DA) for displaying an image ([0025]), the first area (upper half of DA) comprising a transmission area (fig 4, 200; [0042]) and a pixel area (area 100; [0042]);
a first inorganic insulating layer (11; [0096]) on the transmission area (200) and the pixel area (100);
a second inorganic insulating layer (17; [0090]) on the first inorganic insulating layer (11) to correspond to the pixel area (100), and defining a transmission hole (TW) corresponding to the transmission area (200);
a second organic insulating layer (19; [0090]) on an insulating layer (17), and defining a second hole (TW of 19) corresponding to the transmission area (200);
a pixel electrode (121) on the second organic insulating layer (19); and 
a third organic insulating layer (21) covering an edge of the pixel electrode (121), and exposing a central portion thereof (21 exposes central of electrode 121),
wherein the transmission hole (TW) of the second inorganic insulating layer (17) has an inner stepped surface facing the transmission area (200), and clad with at least one of the first organic insulating layer (19) and the second organic insulating layer. 
You does not disclose a first organic insulating layer on the second inorganic insulating layer. 
Nonetheless, Okabe discloses a first organic insulating layer (fig 3, layer 19a; [0035]) and a second organic insulating layer (fig 3, 21) formed on the first organic insulating layer (19a). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first organic insulating layer between the ILD and second organic planarization layer of You as taught by Okabe since this will allow for increased flexibility and improvement in the electrical power connection of the OLED display apparatus. 
 
As to claim 28, You in view of Okabe disclose the display apparatus of claim 27 (paragraphs above),
You further discloses wherein at least one of the first organic insulating layer (19) and the second organic insulating layer contacts the first inorganic insulating layer (11). 

As to claim 29, You in view of Okabe disclose the display apparatus of claim 27 (paragraphs above),
You further discloses wherein the organic insulating layer (19) directly contacts the stepped surface (stepped surface of 17). 

As to claim 30, You in view of Okabe disclose the display apparatus of claim 29 (paragraphs above),
wherein the organic insulating layer defines a first hole corresponding to the transmission hole (TW), wherein a width of the first opening (width of opening in 19) is less than a width of the transmission hole (200). 

As to claims 31-32, You in view of Okabe disclose the display apparatus of claim 30 (paragraphs above).
You does not explicitly disclose the first organic insulating layer and therefore does not explicitly disclose the width of an opening in such layer. 
Nonetheless, Okabe discloses the first organic insulating layer as discussed above with respect to claim 30.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the width of the second hole to be greater than (claim 31) or less than (claim 32) the width of the first hole since You describes that the opening TW in the transmission area 200 may include a width of the hole in organic layer 19 to be either greater than or less than the width of another organic layer 21 since this is an obvious design choice to one of ordinary skill in the art. 

Claim(s) 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of in view of Kim et al. (US Pub. No. 2015/0021562 A1), hereafter referred to as Kim.

As to claim 22, You discloses a display apparatus (fig 1, display apparatus 1) comprising:
a substrate (fig 5, substrate 10) having adjacent first (fig 1, upper half of DA) and second areas (lower half of DA) for displaying an image ([0025]), the first area (upper half of DA) comprising a transmission area (fig 5, 200; [0042]) and a pixel area (area 100; [0042])
a first inorganic insulating layer (11) on the transmission area (200) and the pixel area (100);
a second inorganic insulating layer (13) on the first inorganic insulating layer (11) to correspond to the pixel area (100), and defining a transmission hole (opening in 13) corresponding to the transmission area (200);
a first interlayer insulating layer (17) on the second inorganic insulating layer (13);
a second organic insulating layer (19) on the first interlayer insulating layer (17), and defining a second hole corresponding to the transmission area (200); 
a pixel electrode (121) on the second organic insulating layer (19); and 
a third organic insulating layer (21) covering an edge of the pixel electrode 121), and exposing a central portion thereof (edge of 121).
You does not disclose wherein a first interlayer insulating layer is an organic material; and
wherein a thickness of the first inorganic insulating layer in the transmission area is about 2,500A or more. 
Nonetheless, Kim discloses wherein an interlayer insulating layer (14) is an organic material ([0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the interlayer insulating layer of You with an organic material as taught by Kim since this will simplify the planarization of the top surface in order to allow for simplification of the formation of the metallization layer.  
Kim further discloses wherein a thickness of a first inorganic insulating layer (fig 6, BRL; [0083]) is about 2,500A or more ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first inorganic insulating layer of You with the thickness as taught by Kim so that the first inorganic insulating layer will protect the pixel elements from foreign, impure substances out of the plastic substrate (Kim, [0070]). 

As to claim 23, You in view of Kim disclose the display apparatus of claim 22 (paragraphs above). 
You further discloses wherein the first inorganic insulating layer comprises a barrier layer ([0071]). 

As to claim 24, You in view of Kim disclose the display apparatus of claim 23 (paragraphs above).
Kim further discloses a buffer layer (BFL) on a barrier layer (BRL). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the buffer layer on the barrier layer of You as taught by Kim since this will improve the adhesive force of the semiconductor pattern (Kim [0082]). 
You further discloses wherein the second inorganic insulating layer comprises a gate insulating layer (13) on the barrier layer (11), and an interlayer insulating layer (15) on the gate insulating layer (13), and
wherein the display apparatus (1) further comprises a thin-film transistor (fig 5, TFT) comprising a semiconductor layer (211) on the barrier layer (11), a gate electrode (214) on the semiconductor layer (211) with the gate insulating layer (13) therebetween, and an electrode layer (219) on the gate electrode (214) with the interlayer insulating layer (15) therebetween. 

As to claim 25, You in view of Kim disclose the display apparatus of claim 22 (paragraphs above).
You further discloses wherein the first interlayer insulating layer (17) and the second organic insulating layer (sublayers 19 and 21 are considered to be the second organic insulating layer) respectively define a first hole (opening in layer 17) and a second hole (opening in layers 19 and 21) corresponding to the transmission hole (in region 200),
wherein a width of the second hole (width of hole in layer 21 which is a part of the second organic layer) is greater than a width of the first hole (width of hole in 19), and 
wherein the width of the first hole (width of hole in 17)) is greater than a width of the transmission hole (width of hole in 13). 

As to claim 26, You in view of Kim disclose the display apparatus of claim 25 (paragraphs above).
You further discloses wherein a stepped surface of the transmission hole facing the transmission area (fig 5, step in opening of layer 13), a stepped surface of the first hole (hole in layer 17), and a stepped surface of the second hole (hole in layer 21) form a stair shape. 

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe and further in view of in view of Kim.

As to claim 11, You in view of Okabe disclose the display apparatus of claim 1 (paragraphs above),
You in view of Okabe do not disclose wherein a thickness of the first inorganic insulating layer in the transmission area is about 2,500A or more. 
Nonetheless, Kim discloses wherein a thickness of a first inorganic insulating layer (fig 6, BRL; [0083]) is about 2,500A or more ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first inorganic insulating layer of You in view of Okabe with the thickness as taught by Kim so that the first inorganic insulating layer will protect the pixel elements from foreign, impure substances out of the plastic substrate (Kim, [0070]).

As to claim 16, You in view of Okabe discloses the display apparatus of claim 1 (paragraphs above).
You in view of Okabe does not disclose wherein the second inorganic insulating layer comprises a buffer layer directly contacting the first inorganic insulating layer, a gate insulating layer on the buffer layer, and an interlayer insulating layer on the gate insulating layer. 
Nonetheless, Kim discloses wherein a second inorganic insulating layer comprises a buffer layer (fig 6, BFL/DPL) directly contacting a first inorganic insulating layer (BRL), a gate insulating layer (12) on the buffer layer (BFL), and an interlayer insulating layer (14) on the gate insulating layer (12). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the circuit layers of Kim in the display of You in view of Okabe since this allow for the active control of the light emission elements while protecting the organic emission element and semiconductor active layers from contamination from the organic substrate material. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe and further in view of Kim.

As to claim 12, You in view of Okabe discloses the display apparatus of claim 1 (paragraphs above).
You discloses a pixel electrode (fig 5, electrode 121) on an organic insulating layer (19), You further discloses a first interlayer insulating layer (17), however, does not disclose that this interlayer is an organic layer.  Nonetheless, Kim discloses wherein an interlayer insulating layer (14) is an organic material ([0056]).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the interlayer insulating layer of You with an organic material as taught by Kim since this will simplify the planarization of the top surface in order to allow for simplification of the formation of the metallization layer.  
You further discloses a third organic insulating layer (21) covering an edge of the pixel electrode (121), and exposing a central portion thereof;
an intermediate layer (123) on the pixel electrode (121) and comprising an emission layer (123; [0064]); and 
an opposite electrode (125) on the intermediate layer (123). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the third organic insulating layer and intermediate layers on the display element of Park in view of Kim as taught by You since this will improve the pixel definition area and reduce cross color contamination in the displayed image.  

As to claim 13, You in view of Okabe and Kim disclose the display apparatus of claim 12 (paragraphs above).
You further discloses wherein the intermediate layer (123) and the opposite electrode (125) are on an entirety of the first area (100 and 200). 

As to claim 14, You in view of Okabe and Kim disclose the display apparatus of claim 13 (paragraphs above).
You does not disclose the encapsulation layer. 
Nonetheless, Okabe further discloses a thin-film encapsulation layer (fig 13 layer 40a) comprising a first inorganic encapsulation layer (36a) on an opposite electrode (34), a second inorganic encapsulation layer (38a) on the first inorganic encapsulation layer (36a), and an organic encapsulation layer (37) between the first inorganic encapsulation layer (36a) and the second inorganic encapsulation layer (38c). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layer of Okabe over the emission elements of You since this will protect the organic emission elements from contamination. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe, Kim and further in view of Park et al. (US Pub. No. 2019/0214601 A1), hereafter referred to as Park*.

As to claim 15, You in view of Okabe and Kim disclose the display apparatus of claim 12 (paragraphs above).
You does not disclose the intermediate layer and opposite electrode defining an opening. 
Nonetheless, Park* discloses wherein an intermediate layer (22a) and an opposite electrode (23) each define an opening corresponding to the transmission area (opening of 22a and 23 corresponding to area 210). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the intermediate layer and opposite electrode of You in view of Okabe and Kim with the opening as taught by Park* since this will improve the light transmission efficiency in the opening region. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe and Kim and further in view of Park et al. (US Pub. No. 2019/0197965 A1), hereafter referred to as Park.

As to claim 17, You in view of Okabe and Kim disclose the display apparatus of claim 16 (paragraphs above).
You in view of Okabe and Kim do not disclose a metal layer between the first inorganic insulating layer and the buffer layer. 
Nonetheless, Park discloses a metal layer (fig 3B, layer 380; [0084]) between a first inorganic insulating layer (layer 302) and a buffer layer (303). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the metal layer of Park between the first inorganic insulating layer and the buffer layer of You in view of Okabe and Kim since this will shield the semiconductor active layer.  
 
As to claim 18, You in view of Okabe, Kim and Park disclose the display apparatus of claim 17 (paragraphs above).
Park further discloses wherein the metal layer is configured to receive a constant voltage ([0084]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe and Kim and further in view of Park et al. (US Pub. No. 2017/0221976 A1), hereafter referred to as Park2. 

As to claim 19, You in view of Okabe and Kim disclose the display apparatus of claim 16 (paragraphs above).
Kim further discloses a thin-film transistor (fig 6, TFT2) on the pixel area (OLED area) and comprising:
a semiconductor layer (Al2) between the buffer layer (BFL) and the gate insulating layer (12); and 
a gate electrode (GE2) between the gate insulating layer (12) and the interlayer insulating layer (14).
You in view of Okabe and Kim do not disclose an electrode layer between the interlayer insulating layer and the first organic insulating layer. 
Nonetheless, Park2 discloses an electrode layer (fig 11, 180) between an interlayer insulating layer (155) and a first organic insulating layer (270). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the electrode layer of Park2 in the display apparatus of You in view of Okabe and Kim since this will allow for the simplified incorporation of a capacitor in the display circuitry with the gate electrode. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe in view of Bai (US Pub. No. 2021/0301386 A1).

As to claim 20, You in view of Okabe disclose the display apparatus of claim 1 (paragraphs above),
You in view of Okabe do not disclose a first pixel in the pixel area; and 
a second pixel in the second area, 
wherein, when the first pixel and the second pixel emit the same color, an emission area of the first pixel being greater than an emission area of the second pixel. 
Nonetheless, Bai discloses a first pixel in the pixel area (figs 2a-c, first area 11); and 
a second pixel in the second area (second area 12), 
wherein, when the first pixel and the second pixel emit the same color (fig 2c, RGB color pixels), an emission area of the first pixel being greater than an emission area of the second pixel (emission area in region 11 is greater than emission area in 12).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the emission region of the pixels in a transmission region of You in view of Okabe as taught by Bai since this will allow for displaying an image in the transmission region with improved optical characteristics.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Okabe and Bai and further in view of Kwon et al. (US Pub. No. 2019/0280248 A1), hereafter referred to as Kwon.

As to claim 21, You in view of Okabe disclose the display apparatus of claim 1 (paragraphs above),
You in view of Okabe do not disclose wherein a resolution of the first area is less than a resolution of the second area, and 
wherein the substrate comprise a first organic base layer, a second organic base layer, and an inorganic base layer therebetween. 
Nonetheless, Bai discloses wherein a resolution of a first area is less than a resolution of a second area (figs 2a-c, resolution in area 11 is less than area 12). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the emission region of the pixels in a transmission region of You in view of Okabe as taught by Bai since this will allow for displaying an image in the transmission region with improved optical characteristics. 
You in view of Okabe and Bai do not disclose wherein the substrate comprise a first organic base layer, a second organic base layer, and an inorganic base layer therebetween. 
Nonetheless, Kwon discloses wherein a substrate comprise a first organic base layer, a second organic base layer, and an inorganic base layer therebetween (fig 2, substrate 200 and [0030]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the substrate of You in view of Okabe and Bai with the substrate with the organic/inorganic/organic lamination substrate as taught by Kwon since with will improve protection characteristics of the display apparatus while allowing for improved flexibility of the device. 

Allowable Subject Matter
Claims 8-10 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the second organic insulating layer directly contacts the stepped surface, as recited in claims 8 and 33.  Claims 9-10 are objected to because of their dependence on claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2016/0293687; US2018/0301658; and US 9666654 are pertinent prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/21/2022